ORDER

PER CURIAM.
Floyd H. Irving (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 post-conviction motion, after an evidentiary hearing. Movant pled guilty to two counts of a controlled substance and one count of trafficking drugs in the second degree. Pursuant to a plea agreement, the trial court sentenced Mov-ant to concurrent terms of twelve years for each of the counts. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).